SENTENCIA
(Regla 50)
Examinado el escrito titulado “Certiorari y auxilio de jurisdicción” y la “Urgente comparecencia especial”, pre-sentadas por el Sr. Eliezer Santana Báez, en virtud de la facultad que nos confiere la Regla 50 de nuestro Regla-mento, 4 LPRAAp. XXI-B, se acoge como una petición de “certiorari”, se expide el auto solicitado y se dicta Sentencia mediante la cual revocamos el dictamen del Tribunal de Apelaciones de 31 de enero de 2014 —notificado el 7 de febrero de 2014— solo en cuanto a la orden para que el peticionario deposite $50 en sellos de rentas como sanción.
*984Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
El Juez Asociado Señor Estrella Martínez emitió una opinión de conformidad. El Juez Asociado Señor Martínez Torres emitió una opinión disidente, a la cual se unió el Juez Asociado Señor Feliberti Cintrón. La Jueza Presidenta Interina Señora Fiol Matta no intervino.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo